Case: 13-10027       Document: 00512320640         Page: 1     Date Filed: 07/25/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 25, 2013

                                     No. 13-10027                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



DAVID SCOT LYND, also known as David Lynd,

                                                  Plaintiff-Appellant
v.

STATE FAIR OF TEXAS; CITY OF DALLAS,

                                                  Defendants-Appellees



                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:12-CV-4288


Before WIENER, OWEN, and HAYNES, Circuit Judges.
PER CURIAM:*
              Plaintiff-Appellant David Scot Lynd, proceeding pro se, appeals the
sua sponte order of the of the district court, dismissing Lynd’s action for lack of
jurisdiction. Our review of the record on appeal, including the briefs of the
parties and the order of the district court, satisfies us that such order is correct
in fact and in law, viz, there is no federal jurisdiction for any of Lynd’s putative




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 13-10027      Document: 00512320640     Page: 2   Date Filed: 07/25/2013



                                   No. 13-10027

claims implicated in the multiple state court actions. Accordingly, the rulings
of the district court are, in all respects,
AFFIRMED




                                          2